DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of November 5, 2021, Applicant, on January 21, 2022, amended claims 1, 14, & 20. Claims 1-21 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments render moot the 35 USC 102 rejections set forth in the previous action. As a result of the amendments, new grounds for rejection are set forth below necessitated by Applicant’s amendments.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the specific claim limitations indicate practical application and evidence a technological solution to a technological problem by providing “the specific claim limitations that illustrate a particular way, e.g., receiving a request at a markdown API, identifying a past clearance item that matches the current inventory item, the past clearance item being different than the current inventory item and being matched to the current inventory item based on at least a first level of inventory of the past clearance item and a second level of inventory of the current inventory item, and applying a second model that represents an actual price sensitivity of the past clearance item to the first model to adjust the forecasted price sensitivity of the current inventory item.” (emphasis added by Applicant). Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under the first prong of Step 2A, the claims (claim 1, and similarly claims 2-21) recite “[a] method for optimizing an inventory item markdown schedule, the method comprising: building a first model that represents a forecasted price sensitivity of a current inventory item at a physical store of a retailer; receiving a request, … at a markdown … from a markdown scheduling …, for a markdown schedule when the current inventory item is to be placed on clearance at the physical store; generating a set of potential markdown schedules based on parameters of the request, each potential markdown schedule of the set defining one 
As a whole, each of the limitations above manage sales and marketing activities of retail stores by setting and providing optimal markdown prices for products based on inventory at retail stores; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of building a first model representing a forecasted price sensitivity of a current inventory item at a physical store, receiving a request for a markdown schedule, generating a set of potential markdown schedules defining discounts and discount durations based on the request, identifying a past clearance item matching the current inventory item, applying a second model representing an actual price sensitivity of the past clearance item to the first model to adjust the forecasted price sensitivity, determining an optimal markdown schedule from among the set of potential markdown schedules based on the adjusted price sensitivity of the current inventory item, and transmitting the optimal markdown schedule for display could all be reasonably interpreted as a human mentally observing to 

As noted above, prong 2 of Step 2A asks whether any “additional elements beyond the recited abstract idea,” individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. However, but for the API referred to by Applicant, each of the features referred to by Applicant are indeed not additional elements beyond the recited abstract idea, but rather, these features are part of and directed to the recited abstract idea because these features recite certain methods of organizing human, mental processes, and mathematical concepts.
In particular, the limitations referred to by Applicant (i.e. receiving a request for a markdown, identifying a past clearance item that matches the current inventory item, the past clearance item being different than the current inventory item and being matched to the current inventory item based on at least a first level of inventory of the past clearance item and a second level of inventory of the current inventory item, and applying a second model that represents an actual price sensitivity of the past clearance item to the first model to adjust the forecasted price sensitivity of the current inventory item) each manage sales and marketing activities of retail stores by receiving a request for, setting, and providing optimal markdown prices for products based on inventory at retail stores. Therefore, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity.
could all be reasonably interpreted as a human mentally observing or reading information to receive requests for markdown and to identify a past clearance item and a human performing evaluations and making judgements to mentally build the first model forecasting prices sensitivity, and apply the second model representing price sensitivity mentally or with a pen and paper. Therefore, the claims, including the features referred to by Applicant, recite a mental process.
Moreover, as a whole, the recited applying the second model representing price sensitivity, in view of the specification and to one of skill in the art, recite a mathematical algorithm for forecasting price sensitivity of products using mathematical calculations and relationships; therefore, the claims, including the claim features referred to by Applicant, recite a mathematical concept. 
With respect to Applicant’s assertion that the limitation are specific, simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 12 (Fed Cir. May 15, 2018). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.
Regarding the recitation of the “API,” pursuant to the broadest reasonable interpretation, this a generic computing element recited at high level of generality implementing the abstract idea (i.e. apply it), which is not sufficient to integrate an abstract idea into a practical application. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Furthermore, with respect to the “receiving” limitations, while “receiving” is abstract, when analyzed as additional elements beyond the abstract idea, these limitations do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity.




Again, as noted above, prong 2 of Step 2A asks whether any “additional elements beyond the recited abstract idea,” individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. However, but for the API, computing device, and user interface referred to by Applicant, the features referred to by Applicant are not additional elements beyond the recited abstract idea, but rather, these features are part of and directed to the recited abstract idea because these features recite certain methods of organizing human and mental processes.
In particular, the limitation referred to by Applicant (i.e. “transmitting … in response to the request, the optimal markdown schedule”) manage sales and marketing activities of retail stores by providing optimal markdown prices for products based on inventory at retail stores. Therefore, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity.
Further, but for the computer components and systems performing the claimed functions (i.e. the API, computing device, and user interface), the broadest reasonable interpretation of the above features referred to by Applicant could all be reasonably interpreted as a human transmitting the markdown schedule with a with a pen and paper. Therefore, the claims, including the features referred to by Applicant, recite a mental process.
Regarding the recitation of the transmitting “via the API” and “to the user computing device for display via a user interface,” pursuant to the broadest reasonable interpretation, this a generic computing element recited at high level of generality implementing the abstract idea (i.e. apply it), which is not sufficient to integrate an abstract idea into a practical application. In addition, these features merely generally link the 
Moreover, Examiner notes, despite Applicant’s assertions, the claims do not recite or otherwise require that the “application may be automatically launched on the computing device to display the updated optimal markdown schedule” nor that the “application may generate a notification or alert to indicate to the user that the schedule has been updated, where the user may then select to have the application launched and/or the updated optimal markdown schedule displayed”



Applicant argues that the claims amount to significantly more than the recited abstract idea because the claims improve the functioning of computing systems used to manage and optimize clearance items by “identifying a past clearance item that matches the current inventory item, the past clearance item being different than the current inventory item and being matched to the current inventory item based on at least a first level of inventory of the past clearance item and a second level of inventory of the current inventory item, and applying a second model that represents an actual price sensitivity of the past clearance item to the first model to adjust the forecasted price sensitivity of the current inventory item,” and the “use of actual clearance data of a different but matched item to generate predicted sales for a clearance item, where the second model is applied to adjust the first model for improved accuracy, is not well-understood, routine, or conventional in the field of managing clearance inventory items.” Examiner respectfully disagrees.
Again, as noted above, Step 2B asks whether any “additional elements beyond the recited abstract idea,” individually and as an ordered combination, are sufficient to be significantly more than the recited abstract idea. 84 Fed. Reg. 52, 54-55. The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3. In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” Id. at 11. 
However, each of the features referred to by Applicant are indeed not additional elements beyond the recited abstract idea, but rather, for the reasons set forth above, these features are part of and directed to the recited abstract idea because these features recite certain methods of organizing human, mental processes, and mathematical concepts.
Implementing the referenced limitations reciting an abstract certain methods of organizing human activity, mental processes, and mathematical concepts using the recited generic computer components, like computer-readable medium containing instructions executed by a computer, is not a technical improvement nor otherwise sufficient to amount to significantly more than an abstract idea because it is nothing more than adding the requirement to “apply” the abstract idea using a generic computer component. Moreover, like the claims at issue in Electric Power Group, rather than focusing on an improvement in computers or another technology, the claims merely recites abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).



Response to Arguments - Prior Art
Applicant’s arguments with respect to prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments.















Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-21) recite “[a] method for optimizing an inventory item markdown schedule, the method comprising: building a first model that represents a forecasted price sensitivity of a current inventory item at a physical store of a retailer; receiving a request, … at a markdown … from a markdown scheduling …, for a markdown schedule when the current inventory item is to be placed on clearance at the physical store; generating a set of potential markdown schedules based on parameters of the request, each potential markdown schedule of the set defining one or more discounts and an associated discount duration; identifying a past clearance item that matches the current inventory item, the past clearance item being different than the current inventory item and being matched to the current inventory item based on at least a first level of inventory of the past clearance item and a second level of inventory of the current inventory item; applying a second model that represents an actual price sensitivity of the past clearance item to the first model to adjust the forecasted price sensitivity of the current inventory item; determining an optimal markdown schedule from among the set of potential markdown schedules based, at least in part, on the adjusted price sensitivity of the current inventory item; and transmitting, … and in response to the request, the optimal markdown schedule … for display.” Claims 1-21, in view of the claim limitations, are directed to the abstract idea of optimizing an inventory item markdown schedule by building a first model representing a forecasted price sensitivity of a current inventory item at a physical store, receiving a request for a markdown schedule, generating a set of potential markdown schedules defining discounts and discount durations based on the request, identifying a past clearance item matching the current inventory item, applying a second model representing an actual price sensitivity of the past clearance item to the first model to adjust the forecasted price sensitivity, determining an optimal markdown schedule from among the set of potential markdown schedules based on the adjusted price sensitivity of the current inventory item, and transmitting the optimal markdown schedule for display.
As a whole, each of the limitations above manage sales and marketing activities of retail stores by 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “from a user computing device at a … Application Programming Interface (API) of a … computing system,” “via the … API,” and “to the user computing device for display via a user interface” in claim 1, “[a] system … comprising: a processor; a memory communicatively coupled to the processor, the memory storing instructions that, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Rosenberg, et al. (US 7912748 B1) at cl. 7, ln. 6-59 (discussing implementation of the method is in a system such as a general purpose computer) and Applicant’s specification at [0031], [0087]-[0090] (discussing the embodiments of the invention are implemented by computers including a cpu and See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the “receiving” and “transmitting” limitations, while “receiving” and “transmitting” are abstract, when analyzed as additional elements beyond the abstract idea, these limitations are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-13, 15-19, & 21 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, et al. (US 7912748 B1), hereinafter Rosenberg, in view of Francis, et al. (US 20210241351 A1), hereinafter Francis.
Regarding claim 1, Rosenberg discloses a method for optimizing an inventory item markdown schedule, the method comprising (cl. 3, ln. 36-39): 
building a first model that represents a forecasted price sensitivity of a current inventory item at a physical store of a retailer (cl. 7, ln. 17-27, in a first iteration, Generate Model Parameters Process (230) computes parameters associated with a model such as elasticity and time-dependent demand); 
receiving a request, from a user computing device at a markdown Application … of a markdown scheduling computing system (cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515) defined by the user, cl. 19, ln. 1-4, the markdown modeling, optimization, and forecast software have been written in C/C++ on a Linux platform, wherein these programs are run from a user interface), for a markdown schedule when the current inventory item is to be placed on clearance at the physical store (cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including sales history, current inventory of stock on hand, and business rules defined by the user, cl. 14, ln. 8-30, wherein the markdown starts with earliest and latest possible dates determined by the rules, cl. 7, ln. 17-49, the iterative markdown optimization process repeats until the markdown clearance period ends);
 generating a set of potential markdown schedules based on parameters of the request, each potential markdown schedule of the set defining one or more discounts and an associated discount duration (cl. 7, ln. 32-34, Do Markdown Optimization Process (240) uses the model ; 
identifying a past clearance item that matches the current inventory item, the past clearance item being … matched to the current inventory item based on at least …  level of inventory of the current inventory item (cl. 7, ln. 36-48, Markdown Sales History Data (255) collects data concerning sales data, and after 255, control passed again to the Generate Model Parameters Process (230), cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including including sales history, current inventory of stock on hand, then Calculate Distribution Center Allocations Process (520) determines inventory allocations from distribution centers to individual stores, and Add Allocation To Store Inventories Process (525) increases the inventory of stock on hand at particular stores to reflect inventory allocations from distribution centers); 
applying a second model that represents an actual price sensitivity of the past clearance item to the first model to adjust the forecasted price sensitivity of the current inventory item (cl. 7, ln. 39-48, after 255, control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225), and the Generate Model Parameters Process (230) computes new parameters such as elasticity and time-dependent demand in light of sales activity and consumer behavior actually observe during the markdown clearance period); 
determining an optimal markdown schedule from among the set of potential markdown schedules based, at least in part, on the adjusted price sensitivity of the current inventory item (cl. ;
transmitting, via the markdown … in response to the request, the optimal markdown schedule to the user computing device for display via a user interface (cl. 19, ln. 1-4, the markdown modeling, optimization, and forecast software have been written in C/C++ on a Linux platform, wherein these programs are run from a user interface that displays summary data and from batch scripts, cl. 6, ln. 13-30, cl. 11, ln. 9-32, the input including Markdown History To Present Data (115), Business Rules Data (130), and Inventory For Each Product And Store Data (135), which is defined by a user, flows to a Markdown optimization and forecast process (150), and the Markdown Optimization And Forecast Process (150) produces output, including Markdown Schedule, Prices, And Dates By Product And Store Data (170), Unit Sales And Inventory Forecasts By Product, Store, and Week Data (180)).
While Rosenberg discloses all of the above, including receiving a request, from a user computing device at a markdown Application … of a markdown scheduling computing system, for a markdown schedule when the current inventory item is to be placed on clearance at the physical store; …
identifying a past clearance item that matches the current inventory item, the past clearance item being … matched to the current inventory item based on at least …  level of inventory of the current inventory item; … 
transmitting, via the markdown … in response to the request, the optimal markdown schedule to the user computing device for display via a user interface (as above), Rosenberg does not necessarily expressly disclose the remaining features of the following limitations, which however, are taught by further teachings in Francis.
Francis teaches receiving a request, from a user computing device at a markdown Application Programming Interface (API) of a markdown scheduling computing system, for a markdown schedule when the current inventory item is to be … ([0053], the e-commerce platform 310/100 functions are exposed to merchant-facing applications 142A-B through APIs, [0125]-[0128], figs. 15-17, in interface 1600 for a merchant to manage web traffic control rules in an e-commerce platform 310/100 that controls the user's online access to a product, window 1602 presents new rule command options 1610 for a merchant to add a new recommended rule 1604, and interface 1700 provides the merchant with recommended rules 1702, [0173], [0178], the rule controls when a discounted product will be provided with access to the product);
identifying a past clearance item that matches the current inventory item, the past clearance item being different than the current inventory item and being matched to the current inventory item based on at least a first level of inventory of the past clearance item and a second level of inventory of the current inventory item ([0173]-[0174], [0178]-[0180], step 2310 a rule is implemented that controls the user's online access to a first product, step 2320 the e-commerce platform may track sales of the first product after the rule is implemented, step 2330 identifies a second product that has a same characteristic as the first product, including both the first and second product have a product discounted; and/or product inventory above or below a particular threshold, and step 2340 transmits a message to a merchant device recommending the rule for the second product); …
transmitting, via the markdown API and in response to the request, the optimal markdown  schedule to the user computing device for display via a user interface ([0173], [0178], [0180], step 2340 transmits a message to a merchant device recommending the rule for the second product as in fig. 17, wherein the rule controls when a discounted product will be provided with access to the product [0053], the e-commerce platform 310/100 functions are exposed to merchant-facing .
Rosenberg and Francis are analogous fields of invention because both address the problem of determining how to promote sales to customers at multiple merchants. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Rosenberg the ability to receive a request via an API, identify a past clearance item that matching the different current inventory item based on at least a first level of inventory of the past clearance item and a second level of inventory of the current inventory item, and transmit a response to the request via an API as taught by Francis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving a request via an API, identifying a past clearance item that matching the different current inventory item based on at least a first level of inventory of the past clearance item and a second level of inventory of the current inventory item, and transmitting a response to the request via an API, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg with the aforementioned teachings of Francis in order to produce the added benefit of improving the probability of sales. [0030].
Regarding claim 10, the combined teachings of Rosenberg and Francis teaches the method of claim 1 (as above). Further, Rosenberg discloses wherein more than one (cl 10, ln. 14-16, cl. 16, ln. 51-60, in the unit sales and inventory forecasting, through a product-linking process, products are aggregated into price families where prices, brand, and seasonal trends, etc., cl. 10, ln. 5-13, fig. 4, an example graphic depiction of a matrix of products and stores includes three products and two stores in six squares) past clearance item is identified as matching the current inventory item (cl. 7, ln. 38-45, after a first iteration, control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225)), and adjusting the forecasted price sensitivity of the current inventory item comprises: for each of the past clearance items (cl. 11, 9-30, in the markdown optimization method of the invention, Outer Loop For Each Schedule Group Iteration (530) repeats a programmatic loop for each schedule group, that is, for each square in the product-inventory matrix), applying a model that represents an actual price sensitivity of the respective past clearance item to the first model to adjust the forecasted price sensitivity of the current inventory item (cl. 7, ln. 17-49, in a first iteration, Generate Model Parameters Process (230) computes parameters associated with a model such as elasticity and time-dependent demand, Does Markdown Optimization using the parameters of the model (240), Executes Markdown and Observes (250), Markdown Sales History Data (255) collects data concerning sales data and consumer response during the markdown period, and then control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225), and the Generate Model Parameters Process (230) computes new parameters such as elasticity and time-dependent demand in light of sales activity and consumer behavior actually observe during the markdown clearance period).
Regarding claim 11, the combined teachings of Rosenberg and Francis teaches the method of claim 1 (as above). Further, Rosenberg discloses further comprising: determining the optimal markdown schedule from among the set of potential markdown schedules further based on one or more clearance goals included within the parameters of the request (cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including sales history, current inventory of stock on hand, and business rules defined by the user, cl. 5, ln. 7-cl. 6, ln. 9, wherein business rules include a minimum and maximum number of markdowns, a minimum and maximum percent off, minimum and maximum days between markdown steps).
Regarding claim 12, the combined teachings of Rosenberg and Francis teaches the method of claim 1 (as above). Further, Rosenberg discloses further comprising: updating the optimal markdown schedule for the current inventory item at the physical store at predetermined intervals throughout a clearance period for the current inventory item (cl. 7, ln. 32-39, after generating the new model again in a second iteration in (230), Do Markdown Optimization Process .
Regarding claim 13, the combined teachings of Rosenberg and Francis teaches the method of claim 1 (as above). Further, Rosenberg discloses further comprising determining a unique optimal markdown schedule for the current inventory item for each of a plurality of stores of a retail enterprise (cl. 17, ln. 1-23, the markdown optimization requires model parameters by product and store for individual markdown squares, the invention uses a maximum-likelihood statistical-model calculation to refine the aggregated parameters down to the individual product-store level, during the markdown interval, an embodiment in accordance with the invention forecasts product sales in each store using the model parameters and using a markdown-wide v parameter for the promotional lift of having a markdown).
Regarding claim 14, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 14 are directed toward a system comprising memory storing instructions executed by a processor, Rosenberg discloses a system as claimed. cl. 19, ln. 47-cl. 20, ln. 8.
Regarding claim 15, the combined teachings of Rosenberg and Francis teaches the system of claim 14 (as above). Further, Rosenberg discloses wherein the instructions cause the system to determine the optimal markdown schedule from among the set of potential markdown schedules using one of a grid search or a reinforcement learning technique (cl. 11, ln. 37-52, Form Date Space Search Grid Process (550) computes a matrix grid of markdown-time points as .
Regarding claim 16, the combined teachings of Rosenberg and Francis teaches the system of claim 14 (as above). Further, Rosenberg discloses wherein the first model is built using a plurality of data inputs, the plurality of data inputs including one or more of price data, item sales data, inventory data, item data, store data, program metadata, and historical clearance data (cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including sales history, current inventory of stock on hand, and business rules defined by the user).
Regarding claim 17, the combined teachings of Rosenberg and Francis teaches the system of claim 16 (as above). Further, Rosenberg discloses wherein the first model is comprised of a plurality of features (cl. 7, ln. 17-27, in a first iteration, Generate Model Parameters Process (230) computes parameters associated with a model such as elasticity and time-dependent demand), and upon receipt of the request (cl. 5, ln. 7-cl. 6. ln. 10, the present invention includes a variety of user-imposed business rules, cl. 14, ln. 8-30, wherein the markdown starts with earliest and latest possible dates determined by the rules, cl. 7, ln. 17-49, the iterative markdown optimization process repeats until the markdown clearance period ends), the instructions further cause the system to generate new features using the plurality of data inputs (cl. 11, ln. 39-48, after 255, control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225), and the Generate Model Parameters Process (230) computes new parameters such as elasticity and time-dependent demand in light of sales activity and consumer behavior actually observe during the markdown clearance period.
Regarding claim 18, the combined teachings of Rosenberg and Francis teaches the system of claim 14 (as above). Further, Rosenberg discloses wherein the parameters of the request include one or more of the current inventory item that is being placed on clearance, the physical store at which the current inventory item is being placed on clearance, and one or more business rules associated with the clearance (cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including sales history, current inventory of stock on hand, and business rules defined by the user).
Regarding claim 19, the combined teachings of Rosenberg and Francis teaches the system of claim 18 (as above). Further, Rosenberg discloses wherein the one or more business rules associated with the clearance include one or more of a duration of the clearance, a timing between price discount changes, a minimum number or a maximum number of price discount changes allotted, and available values for the price discount changes (cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including sales history, current inventory of stock on hand, and business rules defined by the user, cl. 5, ln. 7-cl. 6, ln. 9, wherein business rules include a minimum and maximum number of markdowns, a minimum and maximum percent off, minimum and maximum days between markdown steps).
Regarding claim 20, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 20 are directed toward a computer-readable medium, Rosenberg discloses a computer-readable medium as claimed. cl. 19, ln. 47-cl. 20, ln. 8.
Claims 2-6, 8, 9, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, et al. (US 7912748 B1), hereinafter Rosenberg, in view of Francis, et al. (US 20210241351 A1), hereinafter Francis, in further view of Mehta, et al. (US 7979299 B1), hereinafter Mehta.
Regarding claim 2, the combined teachings of Rosenberg and Francis teaches the method of claim 1 (as above). Further, while Rosenberg discloses wherein building the first model comprises: enhancing price data associated with the current inventory item at the physical store (cl. 6, ln. 10-30, the data flow for markdown optimization and forecasting includes Business Rules (145) flowing into the Markdown optimization and forecast process (150), cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including current ; 
determining a demand for the current inventory item at the physical store based on the enhanced price data (cl. 6, ln. 10-30, the data flow for markdown optimization and forecasting includes Shopper Demand for each Product and Store data (145) flowing into the Markdown optimization and forecast process (150), cl. 11, ln. 9-32, markdown optimization method includes Read Input Data Process (515), which reads in data including sales history); 
clustering the physical store with one or more other physical stores having … comparable to … the physical store to form a current item-cluster, wherein price and demand data determined for the current inventory item at each physical store within the current item-cluster is aggregated  (cl 10, ln. 14-16, cl. 16, ln. 51-60, in the unit sales and inventory forecasting, multiple product-store combinations are linked in the same schedule group, through a product-linking process, products are aggregated into demand groups based on seasonal trends and into price families where prices, brand, and seasonal trends, etc. can be linked, and stores are linked where model parameters and zones can be linked, cl. 10, ln. 5-13, fig. 4, an example graphic depiction of a schedule group includes a group of three products and two stores in six squares, cl. 3, ln. 36-67, the process for markdown schedule optimization includes determining an selecting a schedule of price reductions/markdown for the scheduling group); and 
based, at least in part, on the aggregated price and demand data, estimating a price elasticity of demand of the current inventory item for the current item-cluster, wherein the forecasted price sensitivity of the current inventory item is measured using the price elasticity of demand  (cl. 7, ln. 39-48, after 255, the process for markdown schedule optimization includes control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225), and the Generate Model Parameters Process (230) computes new parameters such as elasticity and time-dependent demand in light of sales activity and consumer behavior actually observe during the markdown clearance period, cl. 3, ln. 36-67, the process for markdown schedule optimization includes .
Mehta teaches wherein building the first model comprises: enhancing price data associated with the current inventory item at the physical store (cl. 4, ln. 45-55, step 100, data is input to workstation 22 representing pricing, inventory and sales information for those items sold by the retail sites 12-18, . . . , for which markdown pricing is being optimized for all or a subset of the sites of an enterprise); 
determining a demand for the current inventory item at the physical store based on the enhanced price data (cl. 5, ln. 22-65, the system computes a metric, wherein the computed metric is a function of current inventory and its expected sales, I'=I.sub.o/F.sub.o (i.e. stock to sale ratio), wherein F.sub.o is expected sales computed in view of the demand curve (or demand function) experienced by the site for the current item S(p.sub.cur,t) is the demand curve as a function of the current price p.sub.cur and time (i.e. determining demand for the current inventory item at the physical store based on the enhanced price data)); 
clustering the physical store with one or more other physical stores having stock-to-sale ratios comparable to a stock-to-sale ratio of the physical store to form a current item-cluster, wherein price and demand data determined for the current inventory item at each physical store within the current item-cluster is aggregated (cl. 5, ln. 22-65, the system computes a metric for a first level of binning (or grouping) the retail sites 12-18, wherein the computed metric is a function of current inventory and its expected sales, I'=I.sub.o/F.sub.o (i.e. stock to sale ratio), wherein I.sub.o is the current inventory of the current item at the retail site, and F.sub.o is expected sales of the current item at the retail site at the current price which that site is selling the item, and results of those calculations are grouped or binned in slots in structure or store 52, wherein the I’ results are quantized to fall into a desired number of slots in structure or store 52 , wherein the calculation of I’ produces a histogram of the number of sites at each value I.sub.o/F.sub.o equally close from selling out of inventory percentage-wise); and 
based, at least in part, on the aggregated price and demand data, estimating a price elasticity of demand of the current inventory item for the current item-cluster, wherein the forecasted price sensitivity of the current inventory item is measured using the price elasticity of demand (cl. 6, ln. 40-cl. 7, ln. 2, in step 108, the workstation computes markdown schedules for the combined grouping of sites in each bin or slot of structure/store 56, to FIG. 3, in step 108, the workstation computes markdown schedules for the combined grouping of sites in each bin or slot of structure/store 56, wherein Markdown scheduling for the bins of store/structure 56 can be performed using model demand at the sites for the current product using a multiplicative model, e.g., one expressed as a function of the relation: S(p)=B(p.sub.o)*R(p)* . . . ., where, S(p) is a demand function for the item(s) for which markdown pricing is being optimized, R(p) is a price elasticity term for that/those item(s)).
Rosenberg and Mehta are analogous fields of invention because both address the problem of determining markdown pricing for products across multiple stores. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Rosenberg the ability to cluster physical stores with other physical stores having comparable stock-to-sale ratios as taught by Mehta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of clustering physical stores with other physical stores having comparable stock-to-sale ratios, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg with the aforementioned teachings of Mehta in order to produce the added benefit of improving upon markdown techniques for quickly providing markdown pricing for regional, national and international retailing chains with a multitude of retail sites and/or selling a multitude of items. cl. 1, ln. 33-53.
Regarding claim 3, the combined teachings in Rosenberg, Francis, and Mehta teaches the method of claim 2 (as above). Further, Rosenberg discloses wherein determining the optimal markdown schedule further comprises: determining a number of units of the current inventory item for allocation to the physical store based on one or more of current inventory levels and pre-clearance demand for the current inventory item across each of the physical stores in the current item-cluster (cl. 11, ln. 9-17, in a the markdown optimization method Read Input Data Process (515) reads in data including sales history, current inventory of stock on hand, and business rules defined by the use).
Regarding claim 4, the combined teachings in Rosenberg, Francis, and Mehta teaches the method of claim 2 (as above). Further, Rosenberg discloses wherein enhancing the price data associated with the current inventory item at the physical store comprises: aggregating price data for the current inventory item at the physical store with price data for the current inventory item at one or more other physical stores similar to the physical store (cl. 12, ln. 37-58, the present invention searches a network of valid price points based on user-supplied rules, cl. 16, ln. 55-64, through a store-linking process in this embodiment, stores are aggregated into superstores where model parameters can be linked and into zones where optimized price assignments can be linked).
Regarding claim 5, the combined teachings in Rosenberg, Francis, and Mehta teaches the method of claim 2 (as above). Further, Rosenberg discloses wherein determining the demand for the current inventory item at the physical store comprises: determining an effect of a stockout of the current inventory item on the demand; and adjusting the demand based on the determined stockout effect (cl. 10, ln. 18-27, the optimized price p*(t) over time changes when one or more of the stores runs out of its inventory of one or more of the products, wherein there is a downward change in the optimized price because any square (store-product) running out of inventory before markdown end would be more profitable with a higher price that would sell the same inventory more slowly, and once that square sells out, there is less pressure to keep the price p*(t) up and price p*(t) adjusts downward when the inventory of that square is exhausted).
Regarding claim 6, the combined teachings in Rosenberg, Francis, and Mehta teaches the method of claim 5 (as above). Further, Rosenberg discloses wherein determining the stockout effect comprises: based on historical clearance data, determining a subset of physical stores from a totality of physical stores of the retailer having … sales (cl 10, ln. 14-16, cl. 16, ln. 51-cl. 17, ln. 23, in the unit sales (i.e. having sales) and inventory forecasting, multiple product-store combinations are linked in the same schedule group (i.e. subset of stores), through a product-; 
for each physical store in the subset of physical stores, determining a percentage change of sales at one or more clearance discount percentages (cl. 7, ln. 17-49, in a first iteration, Generate Model Parameters Process (230) computes parameters associated with a model such as elasticity and time-dependent demand, Does Markdown Optimization using the parameters of the model (240), Executes Markdown and Observes (250), Markdown Sales History Data (255) collects data concerning sales data and consumer response during the markdown period, and then control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225), and the Generate Model Parameters Process (230) computes new parameters such as elasticity and time-dependent demand in light of sales activity and consumer behavior actually observe during the markdown clearance period); 
for each unique clearance discount, generating a distribution, wherein the distribution includes a minimum and maximum value representing a minimum and maximum percentage change allowed at the respective clearance discount (cl. 7, ln. 32-34, Do Markdown Optimization Process (240) uses the model parameters to compute an expected optimized markdown schedule, cl. 11, ln. 1-41, the markdown optimization comprises a series of three nested iterative loops, wherein in an Outer Loop for Each Schedule Group of stores and product-inventory mix is optimized .
Mehta teaches wherein determining the stockout effect comprises: based on historical clearance data, determining a subset of physical stores from a totality of physical stores of the retailer having a minimum threshold … (cl. 5, ln. 22-65, the system computes a metric for a first level of binning (or grouping) the retail sites 12-18, wherein the computed metric is a function of current inventory and its expected sales, I'=I.sub.o/F.sub.o, wherein F.sub.o is the sales of the current item at the retail site at the current price which that site is selling the item computed in view of the demand curve (or demand function) experienced by the site for the current item, and results of those calculations are grouped or binned in slots in structure or store 52, wherein the I’ results are quantized to fall into a desired number of slots in structure or store 52 (i.e. quantize means to restrict (a variable quantity) to discrete values rather than to a continuous set of value, and thus, the lowest I’ in each of the quantized slot is a minimum threshold), wherein the calculation of I’ produces a histogram of the number of sites at each value I.sub.o/F.sub.o equally close from selling out of inventory percentage-wise); 
for each physical store in the subset of physical stores, determining a percentage change of sales at one or more clearance discount percentages (cl. 6, ln. 50-cl. 7, ln. 27, markdown scheduling for the bins can be performed using model demand at the sites for the current product using a multiplicative model, e.g., one expressed as a function of the relation: S(p)=B(p.sub.o)*R(p) where, S(p) is a demand function for the type of related items for which markdown pricing is being optimized; p and p.sub.o are price and initial prices; B(p.sub.o) is a base demand; R(p) is a price elasticity, and  S(t)=N.sub.o*N.sub.c*t.sup..gamma.*[e.sup.-(t/t.sub.pk.sup.).sup.a+C], where, S(t) represents gross sales revenues of the item(s) for which markdown pricing is being optimized, t is time; N.sub.0 is a curve fitting parameter; N.sub.c is a demand multiplier representing an increase in sales that occurs when price is reduced; t.sub.pk is time of peak sales; .alpha. and .gamma. are curve fitting constants; and C is a residual sales rate at large values of t); 
for each unique clearance discount, generating a distribution, wherein the distribution includes a minimum and maximum value representing a minimum and maximum percentage change allowed at the respective clearance discount (cl. 7, ln. 28-30, in step 110, the workstation outputs the markdown schedules generated by element(s) 58 for the sites in the bins of store/structure 56 for use in setting prices at the sites, cl. 3, ln. 36-cl. 4, ln. 4, pricing policies concerning acceptable markdowns pertain to maximum, minimum, to determine by how much (and when) to markdown item prices, e.g., all fashion shoes are marked down 10% six weeks after introduction, but no more than 35% within the first three months).
Rosenberg and Mehta are analogous fields of invention because both address the problem of determining markdown pricing for products across multiple stores. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Rosenberg the ability to determine a subset of physical stores having a minimum threshold as taught by Mehta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining a subset of physical stores having a minimum threshold, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg with the aforementioned teachings of Mehta in order to produce the added benefit of improving upon markdown techniques for quickly providing markdown pricing for regional, national and international retailing chains with a multitude of retail sites and/or selling a multitude of items. cl. 1, ln. 33-53.
Regarding claim 8, the combined teachings in Rosenberg, Francis, and Mehta teaches the method of claim 2 (as above). Further, Rosenberg discloses wherein identifying the past clearance item that matches the current inventory item comprises: identifying a past item-cluster comprised of a cluster of physical stores at which the past clearance item was sold that matches the current item-cluster based on one or more of a time of year, a stock-to sales ratio, level of inventory, pre-clearance sales, a number of stores, and a clearance program length  (cl 10, ln. 14-16, cl. 16, ln. 51-cl. 17, ln. 23, in the unit sales (i.e. having sales) and inventory forecasting, multiple product-store combinations are linked in the same schedule group (i.e. subset of stores), through a product-linking process, products are aggregated into demand groups based on seasonal trends, and stores are linked where model parameters can be linked (i.e. subset of stores), wherein in the forecasts product sales in each store using the model parameters and a markdown-wide parameter v for the promotional lift of a markdown  (i.e. a subset of stores having sales), and these forecast for unit sales, which include regular pricing, promotions, and markdown, are subtracted from inventory to produce an inventory forecast (i.e. inventory level), cl. 7, ln. 25-49, parameters of the model include time-dependent demand in light of sales activity actually observed during the markdown clearance period, cl. 10, ln. 5-13, fig. 4, an example graphic depiction of a matrix of products and stores includes three products and two stores in six squares).
Regarding claim 9, the combined teachings in Rosenberg, Francis, and Mehta teaches the method of claim 2 (as above). Further, Rosenberg discloses wherein applying the second model that represents the actual price sensitivity of the past clearance item to the first model comprises: retrieving, as the second model, a model built based on data from the past item-cluster including actual clearance sales data for the past clearance item at the cluster of physical stores (cl. 7, ln. 36-39, Markdown Sales History Data (255) collects data concerning sales data and consumer response during the markdown period while executing a Markdown Schedule (250), cl. 7, ln. 39-48, after 255, control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225), and the Generate Model Parameters Process (230) computes new parameters such as elasticity and time-dependent demand in light of sales activity and consumer behavior actually observe during the markdown clearance period).
Regarding claim 21, this claim is substantially similar to claim 2, and is, therefore, rejected on the same basis as claim 2. While claim 21 are directed toward a computer-readable medium, Rosenberg discloses a computer-readable medium as claimed. cl. 19, ln. 47-cl. 20, ln. 8.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, et al. (US 7912748 B1), hereinafter Rosenberg, in view of Francis, et al. (US 20210241351 A1), hereinafter Francis, in further view of Mehta, et al. (US 7979299 B1), hereinafter Mehta, and Kang (US 20190244233 A1), hereinafter Kang.
Regarding claim 7, the combined teachings in Rosenberg, Francis, and Mehta teaches the method of claim 6 (as above). Further, while Rosenberg discloses wherein if the physical store for which the request for the markdown schedule for the current inventory item is received is constrained by inventory at one or more of the unique clearance discounts, the method further comprises: … generating a first value between the minimum and maximum value of the distribution for the one or more of the unique clearance discounts (cl. 7, ln. 32-39, after generating the new model again in a second iteration in (230), Do Markdown Optimization Process (240) uses the model parameters to compute an expected optimized markdown schedule, Control passes next to an Execute Markdown And Observe Product Store/Time/Sales Process (250), and then the process can repeat until the markdown clearance period ends, cl. 5, ln. 7-cl. 6, ln. 9, wherein business rules include a minimum and maximum percent of markdowns);
… generating a second value (cl. 7, ln. 32-39, after generating the new model again in a second iteration in (230), Do Markdown Optimization Process (240) uses the model parameters to compute an expected optimized markdown schedule, Control passes next to an Execute Markdown And Observe Product Store/Time/Sales Process (250), and then the process can repeat until the markdown clearance period ends, cl. 5, ln. 7-cl. 6, ln. 9, wherein business rules include a minimum and maximum percent of markdowns);
adjusting a number of sales of the current inventory item at the physical store (cl. 8, ln. 1-18, the optimal schedule for inventory exhaustion is found by setting total demand D equal to the inventory, cl. 9, ln. 26-59, in determining a markdown schedule it is desirable to choose starting price p.sub.0' higher than the expected price associated with the expected optimized markdown schedule, wherein the effect of this higher First Higher Initial Inventory-Versus-Time Trajectory (330) or Second Higher Initial Inventory-Versus-Time Trajectory (335) can then be evaluated at a Decision Point (340), and sufficient inventory will then remain to develop a new markdown based on the first … generated value … the second … generated value is greater than a predefined value (cl. 5, ln. 7-cl. 6, ln. 9, wherein business rules include a minimum and maximum percent of markdowns); and 
determining the demand for the current inventory item based on the adjusted sales (cl. 7, ln. 32-48, after 255, control passed again to the Generate Model Parameters Process (230), wherein the Markdown Sales History Data (255) is combined with previously read Sales History Data (225), and the Generate Model Parameters Process (230) computes new parameters such as elasticity and time-dependent demand in light of sales activity and consumer behavior actually observe during the markdown clearance period after generating model parameters, Do Markdown Optimization Process (240) uses the model parameters to compute an expected optimized markdown schedule, Control passes next to an Execute Markdown And Observe Product Store/Time/Sales Process (250), and then the process can repeat until the markdown clearance period ends, cl. 11,  ln. 5-8,  41-cl. 12, ln. 13, the markdown optimization comprises a series of three nested iterative loops, wherein in the Inner Loop For Each Grid Point in Data Space loops for each point in the data space search grid formed by the markdown price points and varying dates and Evaluate Markdown Process evaluates a utility function associated with candidate dates and markdowns for membership in the markdown schedule, and each candidate is selected if it is a better candidate, until a better candidate cannot be identified), Rosenberg does not expressly disclose the remaining elements, which however, are taught by further teachings in Kang.
Kang teaches randomly generating a first value between the minimum and maximum value of the distribution for the one or more of the unique clearance discounts ([0125], [0133], [0148], the random additional discount server 130 determines a random additional discount amount D.sub.i at step S340 between 1% and 100% to satisfy the condition C.sub.T≥D.sub.T); 
randomly generating a second value ([0152], if the determined random additional discount amount D.sub.i does not satisfy the condition C.sub.T−D.sub.T≥0, the random additional discount server 130 returns to the step of determining a new random additional discount amount at step S340); 
adjusting a number of sales of the current inventory item at the physical store based on the first randomly generated value when the second randomly generated value is greater than a predefined value ([0013], [0023]-[0025], to increase the buyers desire to purchase the system extracts a random additional discount amount, determines whether the extracted random additional discount amount satisfies a predetermined condition, and repeat the process of extracting a new random additional discount amount and determining whether the new random additional discount amount satisfies the predetermined condition, wherein the predetermined condition that the determined random additional discount amount D.sub.i should satisfy is C.sub.T−D.sub.T≥0).
Rosenberg, Mehta, and Kang are analogous fields of invention because both address the problem of determining markdown pricing for products for a retailer. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Rosenberg and Mehta the ability to randomly generate a first and second value for a discount and adjust sales when based on the first randomly generate value when the second is greater than a predefined value, as taught by Kang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of randomly generating a first and second value for a discount and adjusting sales when based on the first randomly generate value when the second is greater than a predefined value as taught, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Rosenberg with the aforementioned teachings of Kang in order to produce the added benefit of increasing the purchasing desire of the buyer by providing a randomly determined discount. [0009].

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner




/CHARLES GUILIANO/Primary Examiner, Art Unit 3623